— Lahtinen, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 29, 2008, which ruled that the employer’s workers’ compensation carrier was entitled to offset its future compensation to claimant pursuant to Workers’ Compensation Law § 29 (4).
The current case arises from the same aircraft accident as in Matter of Hiser v Richmor Aviation, Inc. (72 AD3d 1483 [2010] *1426[decided herewith]) and involves the identical issue. For the reasons set forth in Hiser, we reverse and remit to the Workers’ Compensation Board for further proceedings.
Peters, J.P., Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is reversed, without costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.